Case: 17-10073   Date Filed: 10/03/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-10073
                            Non-Argument Calendar
                          ________________________

                D.C. Docket No. 3:14−cr−00408−WKW−TFM−6


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus


WAYNE CLYDE TERRY
                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                (October 3, 2017)

Before HULL, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Carly B. Wilkins, appointed counsel for Wayne Clyde Terry in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 17-10073    Date Filed: 10/03/2017   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Terry’s conviction and sentence are AFFIRMED.




                                         2